Citation Nr: 1029315	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  05-40 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type 
2.  

2.  Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel
INTRODUCTION

The Veteran served on active duty from March 1968 to December 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

In February 2006, a Decision Review Officer hearing was held.  A 
videoconference hearing before a member of the Board was 
scheduled for May 2009.  The Veteran failed to report for the 
hearing, he has not provided good cause for his failure to 
report, and he has not requested to reschedule the hearing.  
Accordingly, the Board will proceed with the claim.  


FINDINGS OF FACT

1.  There is no evidence of type II diabetes or prostate cancer 
during active military service; and there is no evidence that 
either manifested to a compensable degree within one year 
following discharge from active duty.

2.  The Veteran served aboard the USS FORT MARION (LSD-22), which 
was in the official waters of the Republic of Vietnam at various 
times during 1968 and 1969.

3.  Deck logs confirm that the USS FORT MARION anchored in Da 
Nang Harbor and launched amphibious craft, but the record does 
not contain credible evidence that he personally set foot on the 
land mass of the Republic of Vietnam.  




CONCLUSIONS OF LAW

1.  Diabetes mellitus type II was not incurred during active 
service nor may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1116, 5103, 5103A (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

2.  Prostate cancer was not incurred during active service nor 
may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1110, 1116, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the Veteran in 
November 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what part 
of that evidence is to be provided by the claimant and what part 
VA will attempt to obtain.  The Veteran was not provided with 
information addressing how disability evaluations and effective 
dates are assigned.  The Board finds, however, that the Veteran 
was not prejudiced by this as the claims are denied and any 
questions regarding the appropriate disability ratings or 
effective dates to be assigned are moot.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate the 
claim.  The claims file contains service treatment and personnel 
records, private medical records, and deck logs.  The Veteran has 
not identified additional relevant records that need to be 
obtained.  

The Board acknowledges that the Veteran was not provided a VA 
examination to determine the nature and etiology of his claimed 
disabilities.  As discussed below, the pertinent question is 
whether the Veteran served in the Republic of Vietnam for 
purposes of establishing herbicide exposure and not whether he 
has a current disability or whether such is otherwise related to 
service.  Accordingly, the requirements for a VA examination 
and/or medical opinion are not met.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  38 C.F.R. § 3.159(c).

II. Analysis

The Veteran contends that he is entitled to service connection 
for diabetes mellitus type II and prostate cancer on a 
presumptive basis due to herbicide exposure.  

In the June 2010 Informal Hearing Presentation, the 
representative argued that the Veteran did not need to 
substantiate his actual presence on the mainland Vietnam because 
his ship anchored at Da Nang and sent men ashore.  The 
representative argued that this fact suggests that the Veteran 
himself went ashore as he testified.  It was noted that the 
appellant's home ship was designed to support amphibious 
operations indicating that smaller craft would be sent from the 
ship to mainland areas, and that this supported the Veteran's 
statements.  In the alternative, the representative argued that 
when the USS FORT MARION was docked at Da Nang Harbor, it was in 
the "brown waters" of Vietnam and thus entitled to the 
presumption of Agent Orange exposure.  In summary, the 
representative indicated that based on the facts, VA should 
either concede that the Veteran served in the "brown waters" of 
Vietnam, or concede that he went ashore as testified.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection will be presumed for certain chronic diseases, 
including diabetes mellitus and malignant tumors, if manifest to 
a compensable degree within one year after discharge from active 
duty.  38 C.F.R. §§ 3.307, 3.309(a).

The law also establishes a presumption of entitlement to service 
connection for diseases associated with exposure to certain 
herbicide agents and also provides a presumption of exposure for 
veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e).  In this respect, if a 
veteran was exposed to an herbicide agent during active naval 
service type II diabetes and prostate cancer, shall be service-
connected, if the disorder became compensably disabling at any 
time after separation from active duty, 38 C.F.R. § 3.307(a)(6); 
and provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are satisfied.  38 C.F.R. § 3.309(e).  

If a veteran served on active duty in the Republic of Vietnam 
during the Vietnam era (beginning on January 9, 1962 and ending 
on May 7, 1975), the veteran is presumed to have been exposed to 
herbicides, unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during that 
service. The last date on which a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last date on 
which he served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending May 7, 1975.  "Service 
in the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii) (emphasis added); see Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 
(2009) (service in the Republic of Vietnam means that the Veteran 
actually set foot within the land borders of Vietnam).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).

Private medical records show a current diagnosis of diabetes 
mellitus.  Additionally, in May 2003 the Veteran underwent 
surgery for prostate cancer and is status post radical 
prostatectomy.  Thus, there is evidence of current disability.  

On review, there is no evidence of diabetes or prostate cancer 
during service or that either disorder was manifested to a 
compensable degree within one year following discharge.  Service 
connection is not warranted on a direct basis or on a presumptive 
basis as a chronic disease.  As such, the Board will focus its 
discussion on whether presumptive service connection is warranted 
based on herbicide exposure.

The Veteran's service personnel records indicate that he reported 
aboard the USS FORT MARION in June 1968 and was assigned to that 
ship until his discharge in December 1969.  His rate was listed 
as fireman and seaman.  

Information from the National Personnel Records Center indicates 
that it was unable to determine whether or not the Veteran had 
in-country service in the Republic of Vietnam.  It was noted that 
the appellant served aboard the USS FORT MARION (LSD-22) which 
was in the official waters of the Republic of Vietnam from 
December 7, 1968 to January 12, 1969; February 16, 1969 to March 
27, 1969; April 17, 1969 to April 22, 1969; and May 7, 1969 to 
May 26, 1969.  

At the DRO hearing, the Veteran testified that he was in Vietnam 
from 1968 to 1971 and at that time was working in combination 
with the commissary office in charge to get supplies for the 
ship.  He indicated that they went to Da Nang Harbor a few times 
and went ashore to get supplies.  He testified that he left the 
ship and went ashore to the commissary office on more than one 
occasion.  He thought he made the trips in February and April 
1969.

Deck logs for the USS FORT MARION indicate that in February 1969, 
the ship entered Da Nang Harbor and anchored.  Notations indicate 
that it commenced ballasting down for launching of amphibious 
craft.  Landing utility crafts (LCU) and lighter amphibious 
resupply cargo (LARC) ships departed for the Tien Sha ramp.  
Subsequent notes refer to LCUs.  On 28 February 1969, the MARION 
was anchored at 16.21 N latitude, and 108.31 E longitude, i.e., a 
position off shore of Da Nang Harbor, and not on the inland 
waterways of the Republic of Vietnam.

Deck logs dated in April 1969 indicate that the ship was 
"At/passage from Cua Viet River (Republic of Vietnam) to Op Area 
Barbara Sector D-3 (Republic of Vietnam)".  There is no 
indication, however, that the ship was actually operating on 
inland waterways and the Board observes that the USS FORT MARION 
is not listed by VA's Compensation and Pension service as a 
vessel that either operated primarily or exclusively on the 
inland waterways, or as a vessel that operated temporarily on 
Vietnam's inland waterways or docked to the shore.  

As discussed, evidence of record establishes that the USS FORT 
MARION anchored in an open deep-water harbor (Da Nang Harbor) 
during the time period that the Veteran served aboard.  Thus, it 
is part of the "blue water" Navy.  While deck logs confirm that 
various amphibious craft departed the vessel, they do not list 
the names of the personnel that went ashore.  

The Veteran is competent to report that he went ashore.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Competency of 
evidence, however, differs from weight and credibility.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 ("Although interest 
may affect credibility of testimony, it does not affect 
competency to testify.")  Thus, the Board must evaluate the 
credibility of the Veteran's statements.  
 
In determining the weight to be assigned to evidence, credibility 
can be affected by various factors, including inconsistent 
statements, internal inconsistency of statements, and 
inconsistency with other evidence of record.  See Caluza v. 
Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 
604 (Fed. Cir. 1996).

On review, the Board does not find the Veteran's testimony that 
he set foot on land in the Republic of Vietnam via the amphibious 
crafts credible.  This determination is based on various factors, 
including the circumstances of the Veteran's service as well as 
reported history.  Service personnel records indicate the Veteran 
was a crewmember on the USS FORT MARION, as opposed to being a 
crewmember on any embarked amphibious craft.  These records also 
indicate that in February and April 1969, the Veteran's rate was 
listed as fireman, which is not considered a rate likely to be 
involved with resupply of the ship.  Additionally, the Veteran 
has provided inconsistent history regarding his military service.  
For example, on VA mental disorders examination in November 1992, 
the Veteran reported that he served as a seaman cook in the Navy.  
Private medical records dated in July 1998 indicate that the 
Veteran reported a history of being a Navy SEAL diver from 1968 
to 1970 with two years in Vietnam and combat action.  At the 
hearing, the Veteran testified that he was working with the 
commissary office.  The Board notes that the statement regarding 
being an elite Navy diver and participating in combat is not 
supported by the service personnel records and reflects 
negatively on the Veteran's overall credibility.

In summary, the Veteran did not serve in the Republic of Vietnam 
as contemplated by the applicable regulation governing 
entitlement to service connection on a presumptive basis due to 
herbicide exposure in the Republic of Vietnam.  Although the 
Veteran served in the waters offshore, the conditions of his 
service did not involve duty or visitation on the land mass of 
the Republic of Vietnam, or in the brown waters of the Republic 
of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  Accordingly, 
entitlement to presumptive service connection for diabetes 
mellitus type II and prostate cancer based on herbicide exposure 
is not warranted.

The preponderance of the evidence is against the claim as such 
the doctrine of reasonable doubt is not for application.  
38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for diabetes mellitus type II 
is denied.

Entitlement to service connection for prostate cancer is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


